Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 02/24/2022.  The Notice of Allowance mailed on 02/04/2022 is withdrawn. 
3.	Claims 21-28 are newly added.  Claims 1-7 and 16-28 are currently pending in this Office Action.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0139106 (hereinafter Bachman) in view of U.S. 7,231,379 (hereinafter Parikh), and further in view of U.S. 2013/0173573 (hereinafter Song).


a knowledge base having a plurality of documents and metadata configured to be queried; a query processor configured to receive a plurality of input queries, the plurality of input queries including at least a first input query and a second input query; a matching engine configured to match the plurality of queries with documents in the knowledge base to generate a plurality of results ([0049 and 0058-0061]; “The process begins when the user enters a search term in ROK search engine GUI as shown at block 501”; and “In one embodiment, after the user has entered the initial search information, ROK engine 200 leads the user through selection of characteristic that most closely matches the user’s role and process…Alternatively, the user is allowed to enter natural language statements or queries such as ‘How may I…’ questions to focus on lower-level, more discrete tasks.  The user then submits the query to ROK search engine 230, which completes an initial local search on the knowledge databases as indicated at block 505”); 
a similarity detector configured to determine a contextual similarity between the first query and the second query, to determine a first term in the first query that is different from a second term in the second query, when the first query and the second query are determined to be contextually similar, and to add the first term and the second term to the thesaurus as a user synonym when the first term and the second term are not listed as synonyms in the thesaurus ([ 0061, 0064, 0073 and 0076-0077]; “…the search engine parses the search term (phrase) and context information into search keys, which are utilized to access a set of keywords attached (i.e., tagged) to various articles that can be retrieved as indicated at block 514.  The keywords may be the same as the keys but may also include synonyms, related terms, etc… the search engine presents the set of known keywords to the user and allows the user to selected specific keyword that may be associated with what the user is searching for.  The user-selected keywords are then utilized to directly to access the specific articles to which they are associated…” and “a specific term may not be tagged with an associated keyword to yield a hit within the database being searched by the search engine”; automatically updating weighting factors and manually making changes such as adding additional keywords and values, or adding additional processes or knowledge items into the database; and continually updating and enhancing the process and the knowledge databases associated with a user-interface application”).
Bachman does not explicitly disclose the feature of utilizing the claimed thesaurus.  However, Parikh discloses the feature of updating the thesaurus by adding words from a user’s response that are not in the thesaurus (col. 21, lns. 45-49; col. 22, lns. 14-15; since Parikh teaches the feature of updating the thesaurus by adding words if not already in the thesaurus, it is valid to state that the system of Parikh recognizes whether or not the terms or words are listed in the thesaurus) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Parikh in the system of Bachman in view of the desire to enhance the knowledge retrieval system by utilizing the thesaurus updating process resulting in improving the information retrieving process.  
The references do not explicitly disclose the features of wherein a ranking engine configures to score and rank the plurality of results; a user identification component configured to identify specific users of the query processing system; and a session identification component configured to identify contiguous query sessions for at least one user.  However, Song discloses the feature of defining a set of one or more semantically related queries while two or more click events may be contiguous within the same session ([0042]).  Song further discloses the features of identifying queries associated with each session of a user activity log ([0001 and 0019-0020]) 

Regarding claim 22, Bachman in view of Parikh and Song disclose the system wherein the user identification component is configured to determine that a specific user is a serious user (Song: [0020, 0033 and 0042]).  Therefore, the limitations of claim 22 are rejected in the analysis of claim 21, and the claim is rejected on that basis.

Regarding claim 23, Bachman in view of Parikh and Song disclose the system wherein the user identification component is configured to determine that the specific user is a serious user when the specific user has had a predetermined number of interactions with the query processing system (Song: [0033]).  Therefore, the limitations of claim 23 are rejected in the analysis of claim 21, and the claim is rejected on that basis.

Regarding claim 24, Bachman in view of Parikh and Song disclose the system wherein the session identification component identifies a contiguous query session when the first query and the second query are received within a threshold period of time (Song: [0042]).  Therefore, the limitations of claim 24 are rejected in the analysis of claim 21, and the claim is rejected on that basis.

the user may perform a search event by submitting a search query to a search engine and perform a click event by selecting/viewing one or more suggested web pages within a search result page).  Therefore, the limitations of claim 25 are rejected in the analysis of claim 21, and the claim is rejected on that basis.

Regarding claim 26, while Bachman in view of Parikh and Song discloses the system wherein the similarity detector is further configured to determine if the first term and the second term are known to be similar and add the first term and the second term as synonyms to the thesaurus (Parikh: col. 21, lns. 45-49; col. 22, lns. 14-15; Parikh teaches the feature of updating thesaurus by adding words if not already in the thesaurus); the references do not explicitly teach that the terms are known to be dissimilar, and not to add the first term and the second term as synonyms to the thesaurus.  However, the specific scheme utilized would have been an obvious design choice for one with ordinary skill in the art depending on the needs of the particular application and does no more than yield predictable results. 

Regarding claim 27, Bachman in view of Parikh and Song disclose the system wherein the session identification component is further configured to store each query in an identified contiguous query session as a contiguous query session in a query store (Song: [0042]; a set of one or more semantically related queries while two or more click events may be contiguous within the same session).  Therefore, the limitations of claim 27 are rejected in the analysis of claim 21, and the claim is rejected on that basis.
the query level depicts a continuous stream of queries for each session ID where two queries may be related). Therefore, the limitations of claim 28 are rejected in the analysis of claim 21, and the claim is rejected on that basis.

Allowable Subject Matter
7.	Claims 1-7 and 16-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 16, these claims are allowed in view of applicant’s arguments set forth in pages 5-6 of the Remarks filed on 11/02/2021.  More specifically,  it is agreed that the applicant’s argument (i.e., “Even if the augmented query were to be considered a second query, there is no disclosure in Bachman of determining that two separately received queries are contextually similar…Bachman only deals with the enhancement of a single query, not with determining that two separate and distinct queries are contextually similar between one another…Thus, in Bachman there is no comparison of two queries received from the same user to determine a contextual similarity between the two queries and identify the terms in the query that is different”, page 5 of Remarks) overcomes the recited limitation of “receiving a second query from the user” in view of the applicant’s arguments set forth in pages 5-6.
Regarding claims 2-7 and 17-20, these claims are allowed in view of their dependency on an allowed claim 1 or 16.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161